DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of the combination of M470V, S492P, S495P, A534P, I539T, AND R555K in the reply filed on 29 March 2021 is acknowledged. Claims 7, 15-16, 19, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 March 2021.
Claim Objections
Claim 22 is objected to because of the following informalities: in the fifth line, one of the mutations has been shortened to “Q1411”. Based on the context of claim 1, it appears “Q1411D” is intended.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 57-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following reasons.
The analysis below follows the steps of the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Regarding claim 57, step 1 of 101 analysis is considering whether the claim falls under one of the statutory categories of process, machine, manufacture, or composition of matter. The claim does not fall within the statutory categories of machine, manufacture, or composition of matter. Claim 57 appears to attempt to claim within the statutory category of a method or process, but does not set forth any steps involved in the process, only claiming the “using the modified polypeptide or functional fragment of claim 1 in the method”. MPEP 2173.05(q)(I) states: “It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101 and 35 U.S.C. 112(b) if the facts support both rejections."
	Regarding claim 58, step 1 of 101 analysis is considering whether the claim falls under one of the statutory categories of process, machine, manufacture, or composition of matter. Claim 58 appears to 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, 47, and 54-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urbatsch in “Thermal Stabilization of purified CFTR by mutations in the nucleotide binding domains and by specific phospholipids” (presentation from 30th Annual North American Cystic Fibrosis Conference, October 28, 2016; screen captures of slides obtained from archived oral presentation accessed from arc.nacfconference.org/cff/sessions/555/view on 27 April 2021; hereafter Urbatsch).
Regarding claim 1, Urbatsch discloses stabilization of human CFTR by strategic mutations (9th slide). Urbatsch further teaches the combination of mutations 2PT+M470V/S495P+R555K in the isolated NBD1 domain (slide 4; 6SS combination of mutations; instant claim 54 acknowledges NBD1 as an 
Regarding claims 2-3, the combination of mutations taught by Urbatsch as described in the claim 1 rejection above (S492P/A534P/I539T/M470V/S495P/R555K) comprises six mutations, which is five or more mutations as claimed in claim 2 and six or more mutations as claimed in claim 3.
	Regarding claim 17, the combination of mutations taught by Urbatsch as described in the claim 1 rejection above (S492P/A534P/I539T/M470V/S495P/R555K) are all selected from the list in this claim.  
	Regarding claim 47, the stability-increasing combination of CFTR mutations S492P/A534P/I539T/M470V/S495P/R555K is taught by Urbatsch, as described in the claim 1 rejection above. Instant figure 1 (drawing sheet 1) acknowledges that S492P and S495P are in the Q-loop, M470V is in Helix 1, A534P and I539T are in the SDR loop, and R555K is in Helix 5, such that Urbatsch teaches wherein the four or more mutations are located in Helix 1, Q-loop, F508-loop, SDR loop, Helix 5, or any combination thereof. 
	Regarding claim 54, as described in the claim 1 rejection above, Urbatsch teaches wherein the CFTR fragment is NBD1. 
	Regarding instant claim 55, Urbatsch further teaches a combination of H10 tag, FLAG, EGFP, and SUMO with CFTR polypeptide as part of a process for assaying stabilizing effects in full-length CTFR (slide 5).

	Regarding claim 57, Urbatsch teaches the polypeptide or functional fragment modified by stabilizing mutations of claim 1, as described above. Urbatsch further teaches that stabilizing mutations can be used to stabilize protein conformation for structure determination (bottom of slide 9, also slide 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 58, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Urbatsch as applied to claim 1 above, and further in view of Verkman and Galietta in “Chloride channels as drug targets”; Nature Reviews Drug Discovery volume 8, pages 153–171(2009) (hereafter Verkman). 
Regarding claims 20, 58, and 62 as described above, Urbatsch teaches the modified polypeptide of claim 1, on which claim 20 depends and to which claims 58 and 62 make reference. Urbatsch does not teach wherein the polypeptide or fragment further comprises a deletion of amino acid residue F508 (ΔF508) as claimed in claim 20, or a method of screening a compound using the modified polypeptide of claim 1 to identify a compound that modifies one or more biological and/or physical properties of the CFTR polypeptide, wherein the CFTR polypeptide further comprises one or more destabilizing mutations (as claimed in claim 58). Urbatsch also does not teach a cell comprising the modified polypeptide or functional fragment of claim 1. 
Verkman teaches that ΔF508 is the most common CFTR mutation that causes cystic fibrosis (p. 159, 1st column, 2nd paragraph). Verkman further teaches that screening has identified small-molecule nd column, 2nd paragraph), as well as identifying several other ΔF508-CFTR correctors (p. 159, 2nd column, 3rd paragraph). Verkman further discloses that ΔF508-CFTR is misfolded, retained at the endoplasmic reticulum, and rapidly degraded (Figure 4Aa caption, p. 163), indicating that ΔF508-CFTR is a destabilizing mutation. Verkman further teaches that fluorescent-protein-based screening methods that use halide-sensing green fluorescent protein mutants are of particular utility in screening chloride channel function (p. 154, 1st column, bottom paragraph and 2nd column, top paragraph), and that this is a cell-based assay (p. 158, figure 2 caption). Verkman further teaches that the other methods to assay chloride-channel activity are also cell-based (p. 156, Box 1, paragraph 2 describes patch clamp techniques on cells; p. 156, paragraph 3 describes concentration based methods, which rely on changes in intracellular or extracellular chloride concentration. Verkman further teaches that CFTR is a class of mammalian chloride channel (p. 153, 2nd column, 2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the mutant of Urbatsch, by further incorporating the destabilizing F508 deletion (as claimed in claim 20) for the purposes of compound screening to correct CTFR’s biological activity (as claimed in claim 58) and treat cystic fibrosis, in view of Verkman’s teaching that ΔF508 is the most common CFTR mutation that causes cystic fibrosis and that screening can and has identified small-molecule correctors for this mutation. It would further have been obvious to incorporate the modified polypeptide into a cell (as claimed in claim 62) for screening purposes, because all of the assays for assaying the activity of chloride channels such as CFTR, as taught by Verkman, are cell-based. 

	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Urbatsch. 
Regarding claim 21, as described above, Urbatsch teaches the polypeptide or fragment thereof of claim 1, and particularly the combination of mutations combination of mutations M470, S492P, 
	Regarding claim 22, Urbatsch further teaches the combination of M470, S492P, S495P, A534P, I539T, and R555K as described in the claim 1 rejection above. 

Claims 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Urbatsch, in further view of Hildebrandt et al in “A Stable Human-Cell System Overexpressing Cystic Fibrosis Transmembrane Conductance Regulator Recombinant Protein at the Cell Surface”; Mol Biotechnol (2015) 57:391–405 (hereafter Hildebrandt). 
Regarding claims 59 and 61, as described above, Urbatsch teaches the polypeptide of claim 1, to which claim 59 makes reference. Urbatsch does not teach a nucleic acid molecule encoding the modified polypeptide or functional fragment of claim 1, or a vector comprising that nucleic acid. 
Hildebrandt teaches a stable mammalian cell expression system capable of producing human CFTR of sufficient quality and quantity to augment future CF drug discovery efforts, including biophysical and structural studies (abstract). Hildebrandt teaches that these stable cell lines were produced using vectors comprising CFTR (p. 393, fig. 1 caption), containing the CFTRFLAG gene (bridging 1st and 2nd columns, p. 393) the integrity of which were confirmed by nucleotide sequence analysis (p. 393, 2nd column, bottom paragraph), indicating the vector is made of nucleotides, and, as it contains the gene for st column, 1st paragraph of introduction). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the disclosure of Urbatsch, by producing a vector comprising a nucleic acid encoding the CFTRs of Urbatsch, because Hildebrandt teaches such a vector can be used to produce stably expressing cells capable of expressing CFTRs of sufficient quality and quantity to allow for biophysical and structural studies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.T.H./Examiner, Art Unit 1647                           
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647